Case: 11-50392     Document: 00511854427         Page: 1     Date Filed: 05/14/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 14, 2012

                                       No. 11-50392                        Lyle W. Cayce
                                                                                Clerk

SYLVIA MUNIZ,

                                                  Plaintiff–Appellant
v.

COLUMBIA SUSSEX CORPORATION, doing business as CSC/Columbia
Sussex Corporation, doing business as El Paso Marriott; MIKE SALDANA,


                                                  Defendants–Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:09-CV-00274


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        In this employment discrimination case, Plaintiff-Appellant Sylvia Muniz
appeals the district court’s grant of summary judgment in favor of the
Defendants-Appellees (hereinafter “El Paso Marriott”) on her claims for a hostile
work environment and for retaliation under Chapter 21 of the Texas Labor Code.
Tex. Labor Code § 21.051 et seq. Muniz also appeals the district court’s denial


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50392       Document: 00511854427          Page: 2     Date Filed: 05/14/2012



                                       No. 11-50392

of her motion to remand, arguing that the amount-in-controversy requirement
is not met.
       Plaintiff-Appellant Muniz is a former employee of El Paso Marriott.
During the relevant time period, Muniz worked as a room service supervisor and
as a food and beverage supervisor. Muniz alleges that she was subjected to
sexual harassment—sufficiently severe to constitute a hostile workplace—and
that she was retaliated against for filing a complaint with the Equal
Employment Opportunity Commission. The alleged harassment and retaliation
was based largely on the conduct of Mike Saldana, a manager at El Paso
Marriott, who was Muniz’s direct supervisor for part of the time that Muniz
worked at El Paso Marriot.
       Muniz sued the Defendants-Appellees in Texas state court in June 2009,
bringing various claims under Texas state law, including claims of employment
discrimination.1 In July 2009, the Defendants-Appellees removed the action to
federal court. The district court denied a motion to remand filed by Muniz,
finding that the amount-in-controversy requirement was met. The district court
later granted the Defendants-Appellees’ motion for summary judgment, holding
that the evidence in the record was insufficient to create a genuine issue of fact
on any of Muniz’s claims. This timely appeal followed.
       “[We] review[ ] a district court’s determination of the amount in
controversy de novo.” White v. FCI USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003)
(per curiam). We also “review the district court’s grant of summary judgment
de novo and apply the same legal standards that the district court applied to



       1
           Although the Plaintiff-Appellant’s claims are brought under the Texas Commission
on Human Rights Act (“TCHRA”), “the law governing claims under the TCHRA and Title VII
is identical.” Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 404 n.2 (5th Cir. 1999).
Accordingly, we may analyze Muniz’s TCHRA claims using the familiar standards of Title VII.
See, e.g., NME Hosps., Inc. v. Rennels, 994 S.W.2d 142, 144 (Tex. 1999); Culwell v. City of Fort
Worth, 468 F.3d 868, 873 n.3 (5th Cir. 2006).

                                               2
   Case: 11-50392    Document: 00511854427       Page: 3   Date Filed: 05/14/2012



                                   No. 11-50392

determine whether summary judgment was appropriate.” Harvill v. Westward
Commc’ns, L.L.C., 433 F.3d 428, 433–34 (5th Cir. 2005). “If the record, taken as
a whole, could not lead a rational trier of fact to find for the non-moving party,
then there is no genuine issue for trial.” Id. (quotation omitted).
      We have read the briefs and record, and have considered the arguments
of the parties, and we are of the firm conviction that the district court did not err
in exercising jurisdiction over this action and in granting summary judgment on
Muniz’s claims. Specifically, we hold: (1) that the district court properly
exercised subject matter jurisdiction over this action because it is facially
apparent that the amount-in-controversy exceeds $75,000; (2) that the hostile
workplace claim was properly dismissed because the alleged harassing conduct
was not sufficiently severe or pervasive to alter a term or condition of Muniz’s
employment and did not create an objectively hostile or abusive workplace; and
(3) that the retaliation claim was properly dismissed because the alleged
retaliatory conduct did not render the workplace so intolerable that a reasonable
person in Muniz’s position would have felt compelled to resign. Accordingly, we
AFFIRM for essentially the reasons stated by the district court, and we consider
any additional analysis unnecessary.




                                         3